                 1 Darrell D. Dennis
                   Nevada Bar No. 6618
                 2 Darrell.Dennis@lewisbrisbois.com
                   Jeffrey D. Olster
                 3 Nevada Bar No. 8864
                   Jeff.0Ister(@lewisbrisbois.com
                 4 Blake A. Doerr
                   Nevada Bar No. 9001
                 5 Blake.Doerr Iewisbrisbois.com
                   LEWIS BRISBOIS BISGAARD & SMITH LLP
                 6 6385 S. Rainbow Boulevard, Suite 600
                   Las Vegas, Nevada 89118
                 7 Tel: 702.893.3383
                   Fax: 702.893.3789
                 8 Attorneys for Defendant
                   STEADFAST INSURANCE COMPANY
                 9
                 10                                   UNITED STATES DISTRICT COURT

                 11                              DISTRICT OF NEVADA, SOUTHERN DIVISION

                 12
                 13 LATOYA LAKTZIAN, individually,                  CASE NO. 2:19-cv-00775-APG-BNW

                 14                      Plaintiff,
                                                                    STIPULATION AND (PROPOSED)
                 15           VS.                                   ORDER FOR DISMISSAL WITH
                                                                    PREJUDICE
                 16 STEADFAST INSURANCE COMPANY;
                    DOES 1 through 20; ROE BUSINESS
                 17 ENTITIES 1 through 20, inclusive jointly
                    and severally,
                 18
                                 Defendants.
                 19
                 20
                 21           IT IS STIPULATED by and between plaintiff Latoya Laktzian and defendant
                 22 Steadfast Insurance Company, by and through their respective counsel, that this action
                 23
                 24
                 25
                 26
                 27
                 28
LEWIS
BRISBOIS
BISGAARD
& SMITH W3            4827-5847-4162.1
A11cANEYSA LAW
                    1 shall be dismissed in its entirety, with prejudice, with each party to bear her/its own
                    2 attorneys' fees and costs.
                    3
                    4 DATED this           day of January, 2020          DATED this   cl-ty
                                                                                         aay of January, 2020
                    5 RICHARD HARRIS LAW FIRM                            LEWIS BRISBOIS BISGAARD & SMITH
                                                                         LLP
                    6
                    7
                    8            /1,1 )1/1_1/14 12010 fir
                      Sarntintha A. Martin
                                                                         /s/             De
                                                                         carrell D. Bennis
                    9 Nevada Bar No. 12998                                 e    a Bar No. 6618
                      801 S. Fourth Street                               Jeffrey D. Olster
                   10 Las Vegas, Nevada 89101                            Nevada Bar No. 8864
                   11 Attorneys for Plaintiff                            Blake A. Doerr
                                                                         Nevada Bar No. 9001
                   12                                                    6385 S. Rainbow Boulevard, Suite 600
                                                                         Las Vegas, Nevada 89118
                   13                                                    Attorneys for Defendant
                   14
                   15
                   16
                   17
                                                                  ORDER
                   18
                                 IT IS SO ORDERED.
                   19
                   20
                   21                                             ______________________________
                                                                   UNITED STATES DISTRICT JUDGE
                                                                  UNITED STATES DISTRICT JUDGE
                   22                                             January 30, 2020.
                   23                                              Dated:

                   24
                   25
                   26
                   27
                   28
LEWIS
BRISBOIS
BISGMRD
&SM111-111P
ATIOPNEYS AT LAW        4827-5847-4162.1                             2
